NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS ALBERTO ALVARADO, AKA                    No.    17-73499
Eduardo Marauiega-Mata,
                                                Agency No. A205-386-861
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Carlos Alberto Alvarado, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order affirming an immigration

judge’s decision denying his application for withholding of removal and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512

F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to the

BIA’s interpretation of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Alvarado

failed to establish that any harm he experienced or fears in Honduras was or would

be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”); Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008)

(rejecting petitioner’s claim where he “provided no evidence that his opposition to

the gang’s criminal activity was based on political opinion”), abrogated on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093 (9th Cir. 2013) (en

banc); see also Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular group, “[t]he applicant must ‘establish that

the group is (1) composed of members who share a common immutable

                                          2                                   17-73499
characteristic, (2) defined with particularity, and (3) socially distinct within the

society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA

2014)). Thus, Alvarado’s withholding of removal claim fails.

       Substantial evidence also supports the agency’s denial of Alvarado’s CAT

claim because Alvarado did not demonstrate it is more likely than not that he

would be tortured by or with the consent or acquiescence of the government of

Honduras. See Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (2014)

(concluding that petitioner did not establish the necessary “state action” for CAT

relief).

       PETITION FOR REVIEW DENIED.




                                           3                                     17-73499